  Case 3:21-cv-01614-B Document 31 Filed 07/30/21   Page 1 of 10 PageID 718



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BISOUS BISOUS LLC,

                 Plaintiff,

           v.                         Case No. 3:21-cv-01614-B

THE CLE GROUP, LLC,
BISOU UPTOWN MANAGER, LLC, and
JOHN DOES 1–10,

                 Defendants.



           PLAINTIFF BISOUS BISOUS LLC’S REPLY IN SUPPORT OF
      ITS APPLICATION FOR A TEMPORARY RESTRAINING ORDER AND
                MOTION FOR A PRELIMINARY INJUNCTION
     Case 3:21-cv-01614-B Document 31 Filed 07/30/21             Page 2 of 10 PageID 719



I.      INTRODUCTION

        BISOUS BISOUS submits this abbreviated reply in support of its Application for a

Temporary Restraining Order and Motion for a Preliminary Injunction (Dkt. 12; the “Motion”) to

address CLE’s argument that it is an improper defendant in accordance with the Court’s July 29

directive.

        CLE has not been “wrongfully sued” as it claims. Based on CLE’s opposition papers, CLE

is one of at least two proper defendants. Though it may not be the legal entity that owns the

accused BISOU restaurants in Dallas and Houston, it is indisputable that CLE has used and

continues to use the BISOU name and mark to advertise the BISOU restaurants. CLE’s advertising

and use of BISOU is infringing conduct that makes CLE a proper defendant in this action. This

infringing activity is what BISOUS BISOUS’ Motion seeks to stop.

        Further, the suggestion that CLE is an innocent bystander is disingenuous. CLE belongs

to a web of related entities that publicly claim that BISOU was founded, conceptualized, and is

offered “exclusively by” CLE. In fact, the pleadings and both parties’ submissions to the Court

show that CLE works in concert with and has aided and abetted the owner of BISOU Dallas—

Bisou Uptown Manager, LLC (“Bisou”), and likely other individuals or entities still unknown

(John Does 1–10)—in opening, operating, and promoting BISOU. All of these entities are

intertwined and would be equally bound by any injunctive relief granted under Federal Rule

65(d)(2)(C) under BISOUS BISOUS’ original complaint and Motion. Nevertheless, to eliminate

any doubt, BISOUS BISOUS promptly amended its complaint to add Bisou and John Does 1–10

as defendants and served Bisou with the Summons, First Amended Complaint, and its Motion and

supporting Appendix on July 29, 2021. But even without this formal service, Bisous has had actual

notice of this lawsuit and Motion for over a week as explained further below.

        In sum, CLE is a proper defendant, Bisou has been added as a defendant and served, both
      Case 3:21-cv-01614-B Document 31 Filed 07/30/21          Page 3 of 10 PageID 720



CLE and Bisou have been on notice of the Motion for over a week, and the Court can rule now on

the Motion.

II.       CLE IS A PROPER DEFENDANT

         CLE is a proper defendant at least because it uses the infringing BISOU mark and

advertises the BISOU restaurants. It also claims to be a founder of them. It is undisputed that

CLE works hand-in-hand with Bisou (and others) to promote BISOU. Despite CLE’s evasive

contentions declaring otherwise, it is a proper defendant and target of BISOUS BISOUS’ request

for injunctive relief.

         First, while CLE claims it has been “wrongfully sued,” it has not disputed and cannot

dispute that it promotes and advertises BISOU under the infringing BISOU mark. As just one

example, CLE prominently features the BISOU logo on its LinkedIn page.




                                                                                           1



CLE also promotes and advertises BISOU on its website at https://clegrouphtx.com/bisou-

restaurant-houston/ and on its Facebook and Instagram accounts.2




1
  Appendix to BISOUS BISOUS’ Reply in Support of Motion (“Reply App.”) at 4; see also id. at
1–2 (Declaration of David B. Conrad).
2
  Reply App. at 3–9; see also Dkt. 26, First Amended Complaint ¶ 39.


                                               2
     Case 3:21-cv-01614-B Document 31 Filed 07/30/21                 Page 4 of 10 PageID 721




         This alone is infringement. 15 U.S.C. § 1114(1)(a) (elements of infringement include use

of a mark in connection with “the sale, offering for sale, distribution or advertising of any good”)

(emphasis added); 4 McCarthy on Trademarks and Unfair Competition § 25:26 (5th ed.) (“Merely

advertising using an infringing mark is itself a separate act of infringement.”); New Balance

Athletics, Inc. v. USA New Bunren Int’l Co. Ltd LLC, 424 F. Supp. 3d 334, 345 (D. Del. 2019)

(“That [defendant] did not actually sell any infringing products is immaterial because liability

under the Lanham Act can be based on advertising or promotion alone.”); VersaTop Support Sys.,

LLC v. Ga. Expo, Inc., 921 F.3d 1364, 1371–72 (Fed. Cir. 2019) (defendant’s use of marks in

advertising flyers and brochures constitutes a “use in commerce” under the Lanham Act); Pebble

Beach Co. v. Tour 18 I, Ltd., 942 F. Supp. 1513, 1554 (S.D. Tex. 1996) (enjoining defendant “and

all persons in active concert or participation with defendant” from promoting and advertising the

alleged marks).

         Second, CLE clearly participates in running and promoting BISOU Dallas as evidenced by

BISOU       Dallas’   request   on   its   social    media    that    resumes   be    emailed    to

“careers@theclegroup.com.”3 This promotion of BISOU Dallas’ staff openings was coordinated

with CLE, which posted the identical image and caption on its @clegrouphtx Facebook page on




3
    App. at 381 (Instagram post from @bisoudtx) (emphasis added).



                                                 3
    Case 3:21-cv-01614-B Document 31 Filed 07/30/21              Page 5 of 10 PageID 722



the same day.4 Similarly, the @bisoudtx, @bisouhouston, and @clehouston Instagram accounts

advertised the BISOU Dallas launch party by posting nearly identical “invitations” on their

respective pages on the same day.5 Notably, the invitations all specified that they were from “THE

CLE GROUP” and directed consumers to the email address “bisoudtx@theclegroup.com” for

reservations, as shown in the example below:




CLE has also promoted BISOU Houston’s opening in an interview with the press.6

       Third, while CLE claims “no ownership interest” in the BISOU restaurants, and that

BISOU Dallas is wholly owned by Bisou,7 the undisputed excerpts from websites and social media




4
  Reply App. at 9.
5
  Id. at 10–13 (Ex. B).
6
  Id. at 14–17 (Ex. C).
7
  CLE’s Appendix (Dkt. 21; “CLE’s App.”) at 2 (Declaration of Justin Trusedell (“Trusedell
Decl.”) ¶¶ 2–5. Mr. Truesdell is “an owner with Defendant The Cle Group, LLC” and “owner and
manager” of BISOU Dallas. Id. at 2–3 (Truesdell Decl. ¶¶ 2, 5).



                                                4
    Case 3:21-cv-01614-B Document 31 Filed 07/30/21              Page 6 of 10 PageID 723



accounts promoting BISOU Dallas and BISOU Houston consistently tout that BISOU is “A

#CleGroup Concept,” and that CLE is a “founder” of Bisou Houston. CLE’s own @clegrouphtx

Instagram account is also “tagged” in posts promoting BISOU, and CLE’s name and logo are

featured on the BISOU restaurant websites. 8         Even a screenshot provided by CLE of

www.bisourestaurant.com/experience/ states that BISOU was “[f]ounded and conceptualized by

Clé Group.”9 And just hours after filing its brief yesterday, Bisou tagged CLE in an Instagram

“story” of the BISOU restaurant signage with the caption “Dallas’s Newest Social Dining Hotspot

Exclusively by the @clegrouphtx” on its @bisoudtx Instagram account.10

       In another attempt to divert attention from CLE’s infringing activities, CLE claims that it

“does not control the determination or use of either restaurant’s marks or signage.”11 At the same

time, however, CLE admits that it seeks to register the trademark BISOU CONTINENTAL with

the U.S. Patent and Trademark Office based on an alleged bona fide intent to use the mark in

commerce with nightclub, restaurant, and bar services.12 In addition, when responding to BISOUS

BISOUS’ cease and desist letter to CLE—which addressed BISOU Houston and the planned

BISOU Dallas13—CLE’s attorney did not mention that CLE was not the proper entity or that the

Dallas restaurant was/would be owned by a different entity. Nor did he state that CLE had no

control over use of the BISOU mark. Rather, CLE’s own attorney referred to his client as “Cle

Group, LLC” and as “Bisou” in the same paragraph.14 This is unsurprising, as the same attorney



8
  Appendix to BISOUS BISOUS’ Application (Dkt. 13) (“App.”) at 376, 379, 381–85, 387, 389,
394–99, 403-05; see also CLE App. at 42, 44–47.
9
  CLE’s App. at 42–47.
10
   Reply App. at 19 (Ex. D) (emphasis added).
11
   CLE’s Response to the Motion (Dkt. 21) at 4.
12
   Id. at 7 n.32; CLE’s App. at 62.
13
   CLE’s App. at 78–88 (January 26, 2021 letter to CLE’s attorney).
14
   See CLE’s App. at 210 (“Cle Group, LLC does not intend to affiliate or cause confusion with



                                                5
  Case 3:21-cv-01614-B Document 31 Filed 07/30/21                   Page 7 of 10 PageID 724



is listed as the registered agent in Texas for the owner of BISOU Dallas and newly named

defendant, Bisou Uptown Manager, LLC, and many other active entities in Texas that contain the

term “Bisou” in their corporate name.15

       These facts—including the coordinated advertising for BISOU Dallas in particular—

inextricably link BISOU with CLE and show that CLE has been and is working in concert with

Bisou (and John Does 1–10), and has aided and abetted their efforts to launch and promote BISOU

and the restaurant services offered under the infringing BISOU mark. That CLE’s declarant, Justin

Truesdell, is “an owner” of and responsible for all operations and management at both CLE and

BISOU Dallas (i.e., Bisou)16 as well as the admission that “some of the same entities” have an

ownership interest in both BISOU Dallas and BISOU Houston17 further demonstrate the

intermingling of the various entities that own and operate the infringing restaurants.

       Even assuming that Mr. Truesdell’s statements about the legal ownership of the BISOU

restaurants are true—despite these contrary facts—CLE has nonetheless participated in activities

that promote and advertise BISOU, making CLE a proper defendant whose activities should be

enjoined. The companies that CLE works with on BISOU as closely as the evidence demonstrates,

even if not named in this lawsuit, would fall under the scope of an injunction. And similarly, if




your client’s trademarks. . . . Bisou does not affiliate or imply an affiliation with Bisou[s] Bisou[s]
Dallas in any way.”) (emphasis added).
15
   As noted in paragraph 9 of the First Amended Complaint, besides Bisou, BISOUS BISOUS is
aware of at least the following active “Bisou” entities that are associated with the same address(es)
and/or registered agent as Bisou or CLE: Bisou General Partner, LLC; Bisou GP Manager, LLC;
Bisou LP Holdings, LLC; Bisou River Oaks District, LP; and Bisou Uptown, LLC. Except for
Bisou River Oaks District, LP, which names Bisou LP Holdings, LLC as its registered agent, all
of these entities have the same registered agent and registered office in Texas as Bisou.
16
   CLE App. at 2–3 (Truesdell Decl. ¶¶ 2, 6, stating that he is “an owner with” CLE “responsible
for all operations and management of [CLE]” and “an owner and manager” of BISOU Dallas with
“responsibilities [that] include all aspects of operations and management”).
17
   Dkt. 21 at 4.


                                                  6
     Case 3:21-cv-01614-B Document 31 Filed 07/30/21             Page 8 of 10 PageID 725



CLE was not a named defendant and only Bisou was, CLE would fall under the scope of an

injunction.

III.    BISOU UPTOWN MANAGER, LLC SHOULD ALSO BE ENJOINED

        Given the scope of Rule 65, naming Bisou in the lawsuit is not required for its actions to

be enjoined. Bisou (and one or more John Does 1–10) works in concert with CLE to advertise,

promote, run, and operate BISOU under the infringing BISOU mark. For these reasons, Bisou

would be properly within the scope of any injunctive relief granted by this Court. And Bisou has

been on notice of the Motion for close to two weeks. The registered agent who accepted service

on Bisou’s behalf is the same attorney who received a copy of the Complaint and Motion from

BISOUS BISOUS’ counsel via email on July 19, 2021.18 And CLE’s declarant, Mr. Truesdell,

testified he is “an owner” of CLE and an “owner and manager” of BISOU Dallas. 19 Because of

the interrelatedness and intermingling of corporate entities, ownership, and management (such as

their attorneys and Mr. Truesdell), notice to CLE of the application for injunctive relief was

effective as notice to Bisou. Additionally, BISOUS BISOUS filed its First Amended Complaint

adding Bisou as a defendant in this case, and has already served Bisou with the Summons, First

Amended Complaint, and a complete copy of its Motion.20

IV.     CONCLUSION

        CLE’s contention that it is an improper defendant is factually and legally baseless. The

argument is a delay tactic that has no substantive impact on the Motion. Respectfully, BISOUS

BISOUS submits that time is of the essence. The Court should grant BISOUS BISOUS a




18
   See Dkt. 12 (Complaint at n.1).
19
   Truesdell Decl. ¶¶ 2, 6.
20
   Dkt. 30.


                                                7
  Case 3:21-cv-01614-B Document 31 Filed 07/30/21              Page 9 of 10 PageID 726



temporary restraining order and set this matter for a hearing on BISOUS BISOUS’ motion for a

preliminary injunction as soon as convenient.

                                                Respectfully submitted,

                                                FISH & RICHARDSON P.C.

 Dated: July 30, 2021                           By: /s/ David B. Conrad
                                                    David B. Conrad
                                                    Texas Bar No. 24049042
                                                    conrad@fr.com
                                                    1717 Main Street, Suite 5000
                                                    Dallas, TX 75201
                                                    Telephone: (214) 747-5070
                                                    Facsimile: (214) 747-2091

                                                    Kristen McCallion (admitted pro hac
                                                    vice)
                                                    mccallion@fr.com
                                                    Vivian Cheng (admitted pro hac vice)
                                                    cheng@fr.com
                                                    7 Times Square, 20th Floor
                                                    New York, NY 10036
                                                    Telephone: (212) 765-5070
                                                    Facsimile: (212) 258-2291

                                                    Attorneys for Plaintiff
                                                    BISOUS BISOUS LLC




                                                8
  Case 3:21-cv-01614-B Document 31 Filed 07/30/21               Page 10 of 10 PageID 727



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 30, 2021, a true and correct copy of the

foregoing document has been filed with the clerk of court for the U.S. District Court, Northern

District of Texas and served on all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system.


Dated: July 30, 2021                                        /s/ David B. Conrad
                                                            David B. Conrad




                                                9
